         Case 1:18-cv-01979-LLS Document 227 Filed 05/19/21 Page 1 of 7
    .!GI N . L
                                                              DOCUMENT
                                                              ELECTRONICALLY         FILED
UNITED STATES DISTRICT COURT                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                 DATFF-ll-
                                                                     .E-D_:_S
                                                                            _ /~j -~/--~- ,-
- - - - - - - - - - - - - - - - - - -x                                           ,         '




In re GRUPO TELEVISA SECURITIES                        18 Civ . 1979 (LLS)
LITIGATION
                                                        OPINION and ORDER
                                                        RE : ROBBINS GELLER
                                                        RUDMAN & DOWD LLP
- - - - - - - - - - - - - - - - - - -x


                                              1.




        Under the Private Securities Litigation Reform Act of 1995

("PSLRA" ) , it is the responsibility of the court to approve lead

plaintiffs that it determines are "most capable of adequately

representing the interests of class members" 15 U.S.C. 78u-

4 (a) (3) (B) (i) , adopting the rebuttable presumption that the most

adequate plaintiff is the one who " has the largest financial

interest in the relief sought by the class ." Id .,

§   4 (a) ( 3) ( B) (iii) (I) ( bb) .

        One of the prerequisites of a class action is that " the

claims or defenses of the representative parties are typical of

the claims or defenses of the class." Fed. R. Civ . P . 23(a) (3).

Class certification is proper only if "the trial court is

satisfied, after a rigorous analysis, that the prerequisites of

Rule 23(a) have been satisfied." Gen. Tel. Co. Sw . v. Falcon ,

457 U.S . 147, 161 (1982). And "actual, not presumed, conformance



                                        -1-
       Case 1:18-cv-01979-LLS Document 227 Filed 05/19/21 Page 2 of 7



with Rule 23(a) remains            . indispensable." Id . at 160 . The

Supreme Court has repeatedly held that the "class representative

must be part of the class and ' possess the same interest and

suffer the same injury ' as the class members. " E. Tex. Motor

Freight Sys. v. Rodriguez,        431 U. S . 395 , 403 (1977).

      During the class period plaintiff Colleges of Applied Arts

and Technology Pension Plan ("CAAT") held a long position of

Televisa ADR ' s on which it claims losses of $968,000 . The other

class members, at the same market prices, would have suffered

losses of a similar nature, in smaller amounts.

      But CAAT had something other class members did not . Through

its investment in Arrowstreet (Canada) Global World Alpha

Extension Fund I, which had shorted Televisa's ADR's, CAAT's

share had a short position of 460 , 710 ADR's (437,633 for the 3 -

months) totaling over $10.94 million, roughly three times what

CAAT had lost in its own long position.*

      The extraordinary circumstance that CAAT ' s interest in the

short sales by Arrowstreet could enrich CAAT's overall economic

position more than it was injured by large losses in CAAT ' s own




      • Robbins Geller argues that covering earlier unsuccessful short sales
greatly diminished - or exceeded - Arrowstreet ' s later gains , reducing CAAT ' s
actual net profits from Arrowstreet ' s short sales of Grupo to little or
nothing . (p. 16 of its May 10 , 2021 opp ' n brief) The time to make that
argument was in May , 2018, as part of CAAT's application for appointment as
Lead Plaintiff .


                                        - 2-
             Case 1:18-cv-01979-LLS Document 227 Filed 05/19/21 Page 3 of 7



long holdings of Televisa ADR ' s was certainly unique among the

candidates for Lead Plaintiff.



                                                  2.



        As experienced practitioner s of securities law , Robbins

Geller is well familiar with the pervading principle that it is

fraudulent to " omit to state a material fact necessary in order

to make the statements , in the light of the circumstances under

which they were made , not misleading                     " ~     '   PSLRA , 15

U. S . C .    §   77l(a) (2) .

        Yet , when Robbins Geller signed and filed its May 4 , 2018

Memorandum in support of CAAT ' s motion for appointment " as Lead

Plaintiff and approval of selection of counsel "                (i . e . Robbins

Geller) , it made no mention whatever of CAAT ' s dramatic good

fortune in Arrows t reet ' s short sales of Televisa . What it stated

was only (pp. 5 - 6) :

                "Typicality ' requires that the claims of the class
         representatives be typical of those of the class , and
         is satisfied when each class member ' s claim arises from
         the same course of events , and each class member makes
         s i milar legal arguments to prove the defendant ' s
         liability ." Sgalambo v . McKenzie , 268 F . R . D. 170 , 173 -
         74 (S . D. N . Y. 2010) ; see also Fed . R . Civ . P . 23(a) (3)
         "' The adequacy requirement is satisfied where the
         proposed Lead Plaintiff does not have interests that
         are antagonistic to the class that he seeks to
         represent and has retained counsel that is capable and
         qualified to vigorously represent the interests of the




                                           - 3-
     Case 1:18-cv-01979-LLS Document 227 Filed 05/19/21 Page 4 of 7



    class . . .. '" Sgalambo , 268 F . R.D . at 174 (citation
    omitted) ; see also Fed . R . Civ . P . 23 (a) (4) .
         Here , CAAT ' s claims are typical because , like all
    members of the putative class , it purchased Televisa
    ADRs during the Class Period at prices artificially
    inflated by defendants ' materially false and misleading
    statements and suffered damages when the truth was
    revealed . CAAT ' s claims therefore arise from the same
    course of events as all class members and will require
    similar (if not identical) legal arguments in order to
    prove defendants ' liability . Thus , CAAT satisfies the
    typicality requirements of Rule 23 (a) (3). See Boland ,
    ECF No. 24 at 3 - 4 (finding movant ' s claims typical to
    those of the other class members " since, ' like all
    members of the putative class , it purchased [corporate
    defendant ' s] ADRs during the Class Period at prices
    artificially inflated by defendants ' materially false
    and misleading statements and suffered damages when the
    truth was revealed .'" ) .
         CAAT is also an adequate representative for the
    proposed class . Its substantial financial interest in
    the outcome of the Action demonstrates that its
    interests are aligned with those of the class .

     Robbins Geller ' s presentation was successful. The Court

appointed CAAT as Lead Plaintiff on May 17 , 2018 , and appointed

Robbins Geller to the lucrative position of Lead Counsel .

     Two years later , when CAAT ' s investment in the Arrowstreet

fund whose profitable short sales of Televisa fortuitously

surfaced , CAAT was revealed to be remarkably atypical of the

class , and was deposed as Lead Plaintiff .



                                         3.



     Robbins Geller earnestly argues that it did not disclose to

the Court CAAT ' s returns from its Arrowstreet investment because


                                   -4-
        Case 1:18-cv-01979-LLS Document 227 Filed 05/19/21 Page 5 of 7



they are immaterial. They arise from transactions in which CAAT

itself did not participate, from Arrowstreet's independent

investment decisions which CAAT had nothing to do with, and in

"units" of Arrowstreet's portfolio whose losses in other

holdings might more than offset the gains from Televisa's short

sales, resulting in no net gain to CAAT. Robbins Geller and its

expert cite cases disallowing such "third party" transactions

from consideration in calculations of damages and other

settings, and proclaim Robbins Gellers's good faith in omitting

any mention of the thus irrelevant, remote matter of the short

sales of Televisa securities in CAAT's investment in the

Arrowstreet fund.

        Those arguments may apply when the issue, as in the cases

Robbins Geller and its expert cites, is about legal title or

property rights in the claims, or of standing to sue for losses,

or of "determining how best to calculate compensable losses."

E.g.,    In re Vivendi Universal, S.A. Sec. Litig., 284 F.R.D. 144,

159 (S.D.N.Y. 2012).

        They are far off the point when the issue is an applicant's

qualifications to be Lead Plaintiff.

        The primary issues in selection of a Lead Plaintiff are

whether the applicant is a typical representative of the class

of claimants, and who "suffered the greatest financial loss,

providing an incentive to prosecute the case vigorously."


                                      -5-
      Case 1:18-cv-01979-LLS Document 227 Filed 05/19/21 Page 6 of 7



Ferrari v . Gisch , 225 F . R.D. 599 (C.D. Cal . 2004) . Of those two

standards , the one most emphasized in the PSLRA is typicality .

     An applicant ' s collateral investments in the same issuer

which produce results equaling or exceeding his losses are

relevant and material to whether he is a typical class member .

They raise directly the question whether he can be Lead

Plaintiff. Such good fortune must be rare , and such a lucky

candidate may not be eligible to represent a class of those who

suffered only losses .

      Because the undisclosed Arrowstreet short sales and large

profits touch upon the key factor of typicality they were not

only a material consideration in selecting a Lead Plaintiff but

a predominant one .

      Robbins Geller ' s decision not to disclose the Arrowstreet

trades , and thus to assure the lucrative Lead Counsel position ,

was knowing and intentional . Robbins Geller omitted to state

material facts necessary in order to make the statements in its

memorandum (quoted above),     in light of the circumstances under

which they were made , not misleading .

      In the world of securities law, that is a definition of

fraud .




                                    - 6-
          Case 1:18-cv-01979-LLS Document 227 Filed 05/19/21 Page 7 of 7




                                               4.

          Robbins Geller ' s willingness to submit so misleading a

brief , in order to obtain a result for its client which it

predictably might not obtain if all relevant facts were

 addressed , disqualifies it from continuing as counsel in this

 case.

          Robbins Geller is dismissed from further service in this

 case , save facilitation of its replacement by its successor .

          Further activities in the case are stayed for thirty days

 to allow the Lead Plaintiff to obtain other counsel .

      So ordered .


Dated :     May 19 , 2021
            New York , New York


                                                     lv,:,-4 L . Jlu.,1kn.
                                                    LOUIS L . STANTON
                                                        U. S.D . J .




                                        - 7-
